Citation Nr: 0613011	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  99-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  By the August 1998 
decision, service connection for PTSD was granted and a 
noncompensable rating assigned.  The April 2001 rating 
decision increased the rating for PTSD to an evaluation of 30 
percent, effective from the date service connection was 
awarded.

In April 1999, the veteran testified during a hearing before 
an RO hearing officer; a transcript of that hearing is of 
record.  In July 2003, the Board remanded the veteran's claim 
to the RO for additional development.  The case has been 
returned to the Board for appellate review.


REMAND

Prior to recertification to the Board, the veteran submitted 
a statement in July 2005 in which he requested that he be 
scheduled for a hearing at the RO before a Decision Review 
Officer (DRO).  Although the veteran has already testified 
about the severity of his disability in 1999, the Board will 
remand the veteran's case for another hearing.  The issue is 
an appeal of an initial rating decision, which means that VA 
must rate the veteran's disability in a "staged" manner, if 
appropriate, and his testimony will help ascertain his 
current level of disability, which certainly might differ 
from the level of disability experienced in 1999.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claim for an initial rating greater than 
30 percent for service-connected PTSD.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After obtaining any additional 
evidence, the RO should then schedule a 
hearing before a DRO. The RO should 
provide the veteran notice of the 
hearing, and the veteran and his 
representative should be given 
opportunity to prepare for the hearing.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

